DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Examiner has carefully considered Applicant’s Remarks dated May 17, 2022.

The double patenting rejection of claims 1-18 is overcome as a result of the amendments to independent claim 1.

As for Applicant’s arguments regarding the amendments to independent claim 1 overcoming the art (Remarks, pages 8-9); the arguments are moot as Applicant has agreed to the below Examiner’s Amendment in order to place claim 1 into condition for allowance.

Accordingly, amended independent claims 19 and 20 are in condition for allowance as well since claims 19 and 20 contain similar allowable subject matter as claim 1 after entering the below Examiner’s Amendment.  The dependent claims are also in condition for allowance after entering the below Examiner’s Amendment.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Leonard Hua (Reg. No. 69,247) on 7/26/2022.

The application has been amended as follows:

In claim 1:
An integrated touch and display device, comprising:
a top surface;
a plurality of vertically-stacked layers formed as a single display stack;
display electrodes; 
touch sensing electrodes; and
one or more strain gauges configured to detect a force applied to the top surface;
wherein the plurality of vertically-stacked layers comprise a plurality of electrode layers in which the display electrodes and the touch sensing electrodes are disposed; 
wherein the one or more strain gauges are formed within one or more electrode layers of the plurality of electrode layers and at an interface between two adjacent layers of the plurality of vertically-stacked layers; and
wherein the one or more strain gauges are disposed within the display stack between a color filter layer of the display stack and a thin film transistor (TFT) glass layer of the display stack.

In claim 3:
The device of claim 2, wherein the first substrate comprises the TFT glass layer.

In claim 19:
An integrated touch and display device, comprising:
a top surface;
a plurality of vertically-stacked layers formed as a single display stack;
display electrodes;
touch sensing electrodes; and
one or more strain gauges configured to detect a force applied to the top surface;
wherein the plurality of vertically-stacked layers comprise: 
a lens layer defining the top surface of the device;
a backlight layer; and
between the lens layer and the backlight layer, a plurality of electrode layers in which the display electrodes and the touch sensing electrodes are disposed; 
wherein the one or more strain gauges are formed within one or more electrode layers of the plurality of electrode layers and at an interface between two adjacent layers of the plurality of vertically-stacked layers; and
wherein the one or more strain gauges are disposed within the display stack between a color filter layer of the display stack and a thin film transistor (TFT) glass layer of the display stack.

In claim 20:
An integrated touch and display device, comprising:
a top surface;
a plurality of vertically-stacked layers formed as a single display stack;
display electrodes;
touch sensing electrodes; and
one or more strain gauges configured to detect a force applied to the top surface;
wherein the plurality of vertically-stacked layers comprise: 
a color filter layer;
a thin film transistor (TFT) glass layer further from the top surface of the device than the color filter layer; and
between the color filter layer and the TFT glass layer, a plurality of electrode layers in which the display electrodes and the touch sensing electrodes are disposed;
wherein the one or more strain gauges are formed within one or more electrode layers of the plurality of electrode layers and at an interface between two adjacent layers of the plurality of vertically-stacked layers; and
wherein the one or more strain gauges are disposed within the display stack between the color filter layer and the TFT glass layer.


Allowable Subject Matter
Claims 1-10 and 13-21 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 19, and 20 are allowable over the prior art of record for the reason stated above.
Each of the dependent claims further limits allowable independent claims 1, 19, or 20, and thus, is also allowable by virtue of its dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is 571-270-7995.  The examiner can normally be reached on Monday - Friday, 9 a.m. - 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Temesghen Ghebretinsae can be reached at 571-272-3017. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Yaron Cohen/
Examiner, Art Unit 2626